Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 26, 2004, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject child, and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
The agency established by clear and convincing evidence that, despite its diligent efforts to strengthen the parental relationship, respondent father permanently neglected his daughter by failing to plan for her future or consistently maintain contact with her (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Orlando F., 40 NY2d 103, 110 [1976]). While the agency attempted to assist respondent father to improve his deficient parenting skills and to remediate his propensity for domestic violence, respondent did not complete a parenting skills course or visit with the child consistently, and his aggressive and threatening behavior continued unabated, as did his lack of insight respecting his role in precipitating the child’s placement in foster care (Dutchess County Dept. of Social Servs. v G., 141 Misc 2d 641 [1988], affd 169 AD2d 769 [2d Dept 1991]).
A preponderance of the evidence supported Family Court’s determination that it was in the child’s best interests (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d at 147-148) to terminate respondent’s parental rights to enable the foster mother to adopt her after having cared for her in her home, and bonding with her, over the previous four years. Concur— Andrias, J.E, Friedman, Marlow, Nardelli and Sweeny, JJ.